Citation Nr: 0612399	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to May 1946 and from February 1952 to February 
1956.  (Other period(s) have not been verified.)  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, in pertinent part, granted service connection 
with a noncompensable rating for bilateral hearing loss.

In August 2005, the veteran's representative submitted a 
motion to advance the veteran's case on the docket.  That 
motion was granted in September 2005.  In September 2005, the 
Board remanded this matter to afford the veteran the 
opportunity to testify at a hearing.  In April 2006, the 
veteran testified with his wife via videoconference hearing 
held from the Wichita RO before the undersigned Veterans Law 
Judge seated at the Central Office in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran last underwent a VA examination for his service-
connected hearing loss in October 2003.  He contends that the 
symptoms of this condition have grown more severe in the 
years since that examination.  During his hearing, he 
specifically asserted that his hearing had changed in the 
last couple of years and was getting worse.  In support of 
his assertion, he submitted the report of a March 2006 
private audiological evaluation which appears to indicate 
that the veteran's ability to hear has indeed grown worse.  A 
new VA examination is indicated to assess the current 
severity of the veteran's service-connected hearing loss 
disability.  [The Board notes that during the veteran's 
hearing, it was requested that any examination ordered be 
performed at either the VA facility in Leavenworth, Kansas or 
the one in Kansas City, Missouri.]     

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his hearing loss 
disability.  If possible, the examination 
should be performed either at the VA 
facility in Leavenworth, Kansas or the 
one in Kansas City, Missouri. 

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of the 
possibility of "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






